PER CURIAM.
Appellee Fields is a lawyer who filed a multi-count personal injury complaint on behalf of appellant Ware pursuant to the parties’ contingency fee employment contract. The complaint included a declaratory judgment count which sought coverage under the uninsured motorist provision of Ware’s policy. Ware prevailed on this count in the trial and appellate courts and was awarded $31,000 as reasonable attorney’s fees. The parties then disagreed on how this money was to be allocated and Ware fired his lawyer, Fields. Fields then filed a claim of lien in the personal injury suit, and a hearing was held on Ware’s motion to determine fees and motion to dissolve the claim of lien. The trial court determined that the $31,000 awarded as attorney’s fees belonged to Fields and retained jurisdiction to determine further attorney’s fees for Fields from any amount Ware obtained in the remaining counts.
We agree that the $31,000 specifically designated as attorney’s fees belongs to appellee Fields and should be credited against the total amount of fees which the trial court determines is due in the lawsuit.
DOWNEY, ANSTEAD and BARKETT, JJ., concur.